IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                      : No. 36 EM 2020
                                                    :
                      Appellee                      :
                                                    :
                                                    :
               v.                                   :
                                                    :
                                                    :
 HERBERT BLAKENEY,                                  :
                                                    :
                      Appellant                     :


                                            ORDER



PER CURIAM

       AND NOW, this 17th day of June, 2020, The Application to Waive or Modify Rules

Regarding Filing of Reargument Petition is DENIED.

       Chief Justice Saylor and Justices Baer and Todd did not participate in the

consideration or decision of this matter.